DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 contains functional language which is unsupported in terms of structural elements to enable the function to occur.  Claim 19 states “wherein the jack is remotely controllable”.  The scope of the claim is unclear since there is no structure in the claim to enable this remote control function to occur.  Is applicant claiming that there is a remote control with a transmitter and a receiver that enables this function?  None is positively claimed.  It is also unclear if the applicant is attempting to invoking 35 U.S.C. 112(f) since there is no use of means plus function language.  Therefore, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 4447042) in view of Craig (US 4899987).
Regarding Claim 1, Masui discloses or teaches a jack (Fig. 3), comprising: a top plate (Fig. 3, item 30) having at least one adapter block ( Fig. 3, items 35-38) mounted thereon and adapted to contact a load (Col. 1, lines 1-20); an intermediate plate (Fig. 3, item 7) positioned below the top plate; a base plate (Fig. 3, item 1) positioned below the intermediate plate; a first pair of actuators (Fig. 1 & 3, item 8 & 8a, on either side of the item 30) coupled between the base plate and the intermediate plate; and, a second actuator (Fig. 3, item 34) coupled between respective lowered portions (Fig. 3, item 23) of the intermediate plate and the top plate; wherein one of the first pair of actuators is positioned on the base plate on either side of the respective lowered portions of the intermediate plate (Fig. 1, item 8 & 8a for each side of item 1 are outside item 23); wherein the first and second pairs of actuators are operable to move the top plate and the intermediate plate between respective lowered positions (Fig. 2) and respective raised positions (Fig. 3-4) to thereby lower and raise the load; and, wherein a top adapter plate (Fig. 3, item 38) of the at least one adapter block is operable to slide between first and second positions (Fig. 1, items 35-38, slides across item 30) on the top plate as the load is raised and lowered to thereby maintain alignment of the top, intermediate, and base plates below the load (Fig. 1-2, just like the applicants adapter 
Masui does not state that only one actuator must be used for item 34. However, Craig teaches the use of a pair of actuators for a jack (Fig. 1, item 40).  The advantage of using a pair of actuators for the second actuators in the jack is the ability to produce more lifting force on the top plate – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the number of second actuators disclosed in Masui, with a pair of actuators for the second actuators in the jack as taught by Craig, with use of a known technique to improve similar devices in the same way.
Regarding Claim 2, Masui discloses or teaches a bottom adapter plate (Fig. 1, item 35 on which item 38 slides).
Regarding Claim 6, Masui does not state in the specification that the actuators cannot operable simultaneously. The advantage of operating the actuators simultaneously allows the user to lift and lower vehicles quicker. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the actuators at the same time to raise and lower the lift quicker.
Regarding Claim 7, Masui does not state in the specification that the load is a truck.  However, Masui does state that the load is a vehicle (Col. 1, lines 1-20), which would include a truck, car, or SUV. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that a vehicle would include a truck.
Regarding Claim 8, Masui discloses or teaches that the actuators are hydraulic cylinders (Fig. 1, items 8, 8a, 34; Col. 2, lines 15-28).
Regarding Claim 20, Masui discloses or teaches a base lifting assembly (Fig. 3, items 1, 8a, 2) mounted to the base plate within which the first pair of actuators are mounted, an intermediate lifting assembly (Fig. 3, items 7, 23, 34) within which the second pair of actuators are mounted, and a top lifting assembly on which the top plate is mounted (Fig. 3, items 30, 31, 32).
Claims 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Katerberg et al. (US 2016/0039647), hereinafter Katerberg.
Regarding Claim 10, Masui as modified by Craig does not explicitly state or show at least one locking assembly adapted to lock the top plate in the raised position.  However, Katerberg teaches at least one locking assembly adapted to lock the top plate in the raised position (Fig. 1, item 150). The advantage of using at least one locking assembly adapted to lock the top plate in the raised position is to add safety to the jack in case the hydraulic cylinders fail – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the jack disclosed in Masui, with at least one locking assembly adapted to lock the top plate in the raised position as taught by Katerberg, with use of a known technique to improve similar devices in the same way. 
Regarding Claim 11, Masui as modified by Craig does not explicitly disclose a locking assembly including a locking bar and ratchet rack, the locking bar having an 
Regarding Claim 12, Masui as modified by Craig does not explicitly disclose includes a lock release assembly adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position.  However, Katerberg teaches includes a lock release assembly (Fig. 5, para. 0044-0046) adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the jack of Masui as modified by Craig with a lock release assembly as in Katerberg, because having a lock release assembly adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position allows the release of the lack assembly in order to lower jack.
Regarding Claim 14, Masui as modified by Craig does not explicitly disclose the locking bar, the ratchet rack, and the at least one notch are mounted to be visible.  However, Katerberg shows the locking bar, the ratchet rack, and the at least one notch are mounted to be visible (Fig. 1 & 3, applicant does not indicate where the parts need to be viewed from by an individual). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the jack of Masui as modified by Craig the locking bar, the ratchet rack, and the at least one notch are mounted to be visible as taught by Katerberg, because having these parts visible at least one angle would be possible.  Also it would have been impossible to have the parts be invisible.
Regarding Claim 15, Masui as modified by Craig does not explicitly disclose four locking assemblies.  However, Katerberg shows four locking assemblies (Fig. 1, 
Regarding Claim 16, Masui as modified by Craig does not explicitly disclose five notches.  However, Katerberg shows five notches (Fig. 13, item 280). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the jack of Masui as modified by Craig with five notches as in Katerberg, because the advantage of using five notches which allows the lift to be secured at different heights.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig and in further view of Katerberg as applied to claim 12, in further view of Matthews et al. (US 2012/0048653), hereinafter Matthews.
Regarding Claim 13, Masui and modified by Craig and further modified by Katerberg does not explicitly disclose a lock release plate. However, Matthews teaches a lock release plate (Fig. 7, item 130) inclining upward from the base plate toward the top plate, the lock release plate moveable from a retracted position to an extended position (Fig. 7, para. 0032-0038). The advantage of using a lock release assembly which includes a lock release plate is an additional safety device to provide a way to lower the jack without the user using their hand to release the lock – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art at the time the invention was filed to add to the lock assembly disclosed by Masui and modified by Craig and further modified by Katerberg with a lock release plate as in Matthews, with a lock .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, and in further view of Stanford et al. (US 7343846), hereinafter Stanford.
Regarding claim 17, Masui as modified by Craig is silent regarding a pair of spherical radius bearing mounts adapted to couple the first and second pair of actuators.  However, Stanford teaches a spherical radius bearing mount adapted to a plate and an actuator (Fig. 2B, item 80).  The advantage of using a spherical radius bearing mounts adapted to couple the first and second pair of actuators is to spread the load force over a wider area then just the actuator ends – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art at the time the invention was filed to modify the connection between the first and second pair of actuators disclosed by Masui and modified by Craig, to use a spherical radius bearing mount between the second pair of actuators and the top plate as taught by Stanford, with the use of a known technique to improve similar devices in the same way.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Ellington (US 2010/0295261), Carder (US 3220698), and Myers et al. (US 4005850), hereinafter Myers.
Regarding claim 18, Masui as modified by Craig is silent regarding a pair of retractable wheels proximate to the front end of the base plate and hydraulically driven 
Masui as modified by Craig is silent regarding a pair of steerable rear wheels mounted proximate to the rear end of the base plate.  However, Ellington teaches steerable rear wheels mounted proximate to a rear end of the base plate (Fig. 7, item 36).  The advantage of using steerable rear wheel mounted proximate to a rear end of the base plate is to be able to move the jack into position – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the jack disclosed by Masui as modified by Craig, to add steerable rear wheels mounted proximate to a rear end of the base plate as taught by Ellington, with the use of a known technique to improve similar devices in the same way.
Masui as modified by Craig is silent regarding an engine mounted on the base plate for providing power to components of the jack.  However, Carder teaches an Col. 1, lines 54-63; Col. 8, lines 56-60).  The advantage to having an engine mounted on the base plate for providing power to components of the jack is that there are no cords running between the engine and the jack causing a hazard for the user – in other words, combining prior art elements according to known methods to yield predictable results.  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the jack disclosed by Masui as modified by Craig, to have an engine mounted on the base plate for providing power to components of the jack as taught by Carder, with combining prior art elements according to known methods to yield predictable results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Thomas (US 9889787).
Regarding claim 19, Masui as modified by Craig is silent regarding a remote control.  However, Thomas teaches a remote control (Fig. 3, item 32, Col. 5, lines 29-37).  The advantage of using a remote control is to provide additional safety to the user while the load is raised or lowered – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the jack disclosed by Masui as modified by Craig, by adding a remote control unit for controlling the jack as taught by Thomas, with the use of a known technique to improve similar devices in the same way.
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a jack related to claims 1-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        12/04/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723